     Case 5:19-cv-00370-MTT-MSH Document 16 Filed 08/03/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


 DAVID KEITH GREEN,                          )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )   CASE NO. 5:19-CV-370-MTT-MSH
                                             )
 Sheriff THOMAS SMITH, et al.,               )
                                             )
                                             )
              Defendants.                    )
                                             )

                                        ORDER

      United States Magistrate Judge Stephen Hyles recommends dismissing without

prejudice Plaintiff David Keith Green’s 42 U.S.C. § 1983 complaint and denying his

motion for a hearing and subpoenas as moot. Doc. 14. Plaintiff has objected. Doc. 15.

Pursuant to 28 U.S.C. § 636(b)(1), the Court has reviewed de novo the portions of the

Recommendation to which Plaintiff objects.

      In his original complaint, Plaintiff named Sheriff Thomas Smith as the only

Defendant. Doc. 1. He stated that he was falsely arrested and imprisoned, and he was

being “ignored for much needed medical care.” Id. at 3. The Magistrate Judge ordered

Plaintiff to amend and/or supplement his complaint by explaining the status and

outcome of any criminal charges that were related to the alleged false arrest or

imprisonment described in his complaint. Doc. 10. Plaintiff was also told to provide

additional information regarding his denial of adequate medical care claim. Id. at 3.

      Plaintiff responded, again naming Sheriff Thomas Smith as a Defendant, and

adding the Washington County Sheriff’s Department. Doc. 11. Plaintiff stated that he
      Case 5:19-cv-00370-MTT-MSH Document 16 Filed 08/03/20 Page 2 of 4



was convicted of various crimes in 2011 and was sentenced to ten years, two to serve

in prison and eight on probation. Id. at 1. He was released from Johnson State Prison

on April 19, 2013, and officers with the Washington County Sheriff’s office took him into

custody on that date. Id. Plaintiff was transported to the Baldwin County Law

Enforcement Center. Id. He complained that the Washington County Sheriff’s

Department had no holds on him, had no jurisdiction in Johnson County, and had no

active warrants for his arrest. Id. Plaintiff states he was held in jail until June 20, 2013.

Id. According to Plaintiff, when he finally appeared before a judge, he was told he “was

free to go.” Id. at 2.

       Plaintiff included in his supplement a “Proof of Incarceration” form, that shows he

was incarcerated in the Baldwin County Law Enforcement Center from April 19, 2013

until June 20, 2013. Doc. 11-1.

       Plaintiff was later arrested in November 2018 for violating probation and the

separate charges of “stalking and false crimes.” Doc. 11 at 1. He “went to court on

these charges” on February 18, 2020 and was given a ten-year sentence to run

concurrently with whatever probation was left from his 2011 conviction. Id.

       The Magistrate Judge found Plaintiff’s claim that he was unlawfully detained from

April 19, 2013 until June 20, 2013 is time-barred. Doc. 14 at 4-5. Plaintiff had two

years from his release on June 20, 2013 to file an action contesting the detention. Id.

He did not file the current action until September 2019. Id.; Doc. 1.

       In his objection, Plaintiff again states that the Washington County Sheriff’s

Department officers should not have arrested him in 2013 without an investigation.

Doc. 15 at 1. He states he should be allowed to proceed with this claim because “this




                                             -2-
      Case 5:19-cv-00370-MTT-MSH Document 16 Filed 08/03/20 Page 3 of 4



case is not closed.” Doc. 15 at 1. Presumably, Plaintiff is arguing that he is still on

probation for the 2011 conviction. This may be true, but his alleged unlawful detention

by the Washington County Sheriff’s Department started on April 19, 2013 and ended on

June 20, 2013. Doc. 11-1 at 1. Any claim regarding this period of “wrongful”

incarceration had to be filed two years from June 20, 2013. See White v. Hiers, 652 F.

App’x 784, 786 (11th Cir. 2016) (citing Wallace v. Kato, 549 U.S. 384, 388-89 (2007))

(finding that the statute of limitations begins to run for a false arrest/imprisonment claim

when the false imprisonment comes to an end). Thus, as the Magistrate Judge found,

Plaintiff’s unlawful detention claim is time-barred.

       Plaintiff also states that he should be allowed to proceed “out of time” because

the Washington County Sheriff’s Department would “not give [him] any records for the

last 5 years.” Doc. 15 at 3. Plaintiff did not need any “records” to file a timely false

arrest/false imprisonment claim. He simply could have filed a 42 U.S.C. § 1983

complaint within two years of his June 20, 2013 release date and alleged that he had

been wrongfully detained from April 19, 2013 until June 20, 2013. Thus, the

Washington County Sheriff’s Department’s alleged failure to release “records” provides

no basis for tolling the statute of limitations. Id.

       As for Plaintiff’s medical claims, the Magistrate Judge found that Plaintiff did

allege a serious medical condition. Doc. 14 at 7. But Plaintiff had not shown any

connection between the named Defendants and the alleged inadequate medical care.

Id. at 7-9. Specifically, the Washington County Sheriff’s Department is not a legal entity

subject to suit, and Sheriff Thomas Smith cannot be held liable on the basis of

respondeat superior. Id. at 8-9.




                                              -3-
         Case 5:19-cv-00370-MTT-MSH Document 16 Filed 08/03/20 Page 4 of 4



          In his objection, Plaintiff simply re-states his medical complaints. But he

completely fails to connect Sheriff Thomas Smith to this claim. Plaintiff’s action is being

dismissed without prejudice. He may file an action for deliberate indifference to serious

medical needs against the individuals who denied him medical care. In his objection,

Plaintiff states that Nurse Lane and unnamed “jail officials” failed to give him medication

or provide necessary care. Doc. 15 at 2. He does not name these persons as

Defendants. Sheriff Thomas Smith cannot be held liable for Nurse Lane’s or unnamed

jail officials’ actions or inactions. Should Plaintiff wish to file a 42 U.S.C. § 1983 action

against Nurse Lane and others he may do so, keeping in mind the two-year statute of

limitations. 1 Additionally, if Plaintiff should decide to file an action for deliberate

indifference to serious medical needs naming Nurse Lane and others as Defendants, he

will need to provide the names of the “jail officials” he seeks to hold liable.

          In conclusion, the Court accepts and adopts the findings, conclusions, and

recommendations of the Magistrate Judge. Doc. 14. The Recommendation (Doc. 14)

is ADOPTED and made the Order of the Court. Accordingly, Plaintiff’s motion for a

hearing and to subpoena witnesses (Doc. 13) is DENIED as moot and his complaint is

DISMISSED without prejudice.

          SO ORDERED, this 3rd day of August, 2020.


                                                            S/ Marc T. Treadwell
                                                            MARC T. TREADWELL, CHIEF JUDGE
                                                            UNITED STATES DISTRICT COURT




1   Plaintiff alleges his lack of medical care started in November 2018. Doc. 11-2 at 2.


                                                      -4-
